Sherwood, C. J.
This suit is an action of ejectment against the city of Grand Rapids to recover possession of an undivided one-half of the south half of court-house square, in that city.
The case was tried in the superior court of Grand Rapids, before the judge thereof without a jury. Judgment was rendered upon the findings of the court for the defendant, and the plaintiff brings error.
The circumstances of this case are so nearly like those in the case of Sheldon v. City of Grand Rapids, ante, as to be ruled by it. The only difference between the two cases is that one involves the title to one-half and the other to one-quarter of the same property, — it being the public park in the city of Grand Rapids. The same judgment must therefore be given.
The judgment in the superior court will be affirmed.
Campbell and Long, JJ., concurred.
Morse, J. I concur in the result.
Champlin, J., did not sit.